Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelissen (2005/0114887).
 	Regarding claim 1, Gelissen discloses an interface; a storage; a display; and a processor (the decoder 32 inherently includes these elementary components) configured to:
receive, from an external device through the interface, a scene among a plurality of scenes forming the video content and image quality-related data regarding a  the image quality-related data inserted in at least one of a plurality of frames forming the scene (par. 33),  control the storage to store the image quality-related data (para. 0029, 0031), and 
perform an image quality improvement process with respect to the scene to be output using the image quality-related data stored in the storage which is received along with the scene (para. 0029, 0031),
wherein the processor receives image quality-related data corresponding to each of the plurality of scenes by receiving the each scene and image quality-related data corresponding to a scene of the each scene (para. 0029, 0031), except
wherein the processor receives image quality-related data corresponding to each of the plurality of scenes by receiving the each scene and image quality-related data corresponding to a next scene of the each scene (par. 28, 29, 31). 
	Gelissen teaches, besides placed at the beginning of a frame group, it is possible to provide the subjective quality of video parameters in a separate information stream or a separate information signal, even if a scene, frame or group of frames is to be controlled using this information (note para. 34).  This clearly teaches that the subjective quality of the video parameters do not have to be placed in the same group of frames or a scene and can be placed ahead of the next scene or group of frames (par. 34).  The separate information signal and the video data is not needed to be synchronized until playback (last sentence of par. 34).  In other words, the separate information can be transmitted at any location relative to the group of frames or a scene that is needed to be controlled.  For instance, the separate information can be placed ahead of a next scene.  The placement is considered an obvious design choice in view of Gelissen’s 
Regarding claim 2, Gelissen discloses the image quality-related data is received, from the external device, by the interface in a divided form (para. 26, 32).
Regarding claim 3, Gelissen discloses the processor is further configured to: identify a number of the image quality-related data and an order of the image quality-related data based on information received from the external device, and restore the image quality-related data (para. 0031).
Regarding claim 4, Gelissen discloses the processor is further configured to:
identify a time at which the scene is changed based on information received from the external device, and perform the image quality improvement process with respect to the next scene using the image quality-related data stored by the storage during outputting of the scene by the display (note the information inserted at the beginning of a scene or scene motion indication in para. 26, and video data stream and subjective quality of video parameters synchronization as described in para. 0032).
Regarding claim 5, Gelissen does not disclose that the processor is further configured to: identify a scene number of the next scene to be output based on information received from the external device, and identify whether the stored image quality-related data is applicable to the next scene to be output based on the scene 
Regarding claim 6, Gelissen does not disclose the interface is connected with the external device through a High-Definition Multimedia Interface (HDMI), and wherein the image quality-related data is received by the interface of the electronic device in a source product description (SPD) infoframe. The examiner takes Official Notice that using HDMI interface to transmitting video signals is well known in the art for it provides higher quality image signal, uses a single cable for both audio and video signals, and enables two way communication in between source and sink. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the well known HDMI interface as the transmission interface in Gelissen to perform the well known functions as claimed. The source product description (SPD) is part of the HMDI protocols for transmitting auxiliary information. Thus, using SPD to transmit parameters in Gelissen would have been obvious.
Regarding claim 7, in additionof reasonings as set forth for claim 1, Gelissen further discloses an interface (28); and a processor (the video coder 20 inherently includes a processor) configured to:
 the image quality-related data inserted in at least one of a plurality of frames forming the scene (par. 34),  
wherein the image quality-related data regarding a next scene is different from image quality-related data regarding the scene,
wherein the processor controls the interface to transmit image quality-related data corresponding to each of the plurality of scenes by transmitting the each scene and image quality-related data corresponding to a scene of the each scene (par. 27).
Gelissen also teaches that the image quality-related data can be received beforehand, placed in any frame of the frames in the video stream, or just once for the whole stream (note para. 34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the image quality-related data ahead of the next scene to perform the well known functions as claimed.  It should be noted that when the image quality-related data is placed at the beginning of a video stream, it could be effectively interpreted as placed ahead of the next scene since the video stream might include more than one scenes that follows in later time.  
Regarding claim 8, Gelissen discloses the processor is further configured to divide the image quality-related data regarding the next scene to be output, and control the interface to transmit, to the external device, the image quality-related data divided by the processor (para. 26).

Regarding claim 10, Gelissen does not disclose that the processor is further configured to identify whether or not the sink device is able to perform an image quality improvement process based on extended display identification data (EDID) received by the interface from the sink device, and in response to the processor identifying that the sink device is able to perform the image quality improvement process, the interface transmits the image quality-related data to the sink device.  Based on the reasoning to claim 6 and knowing that EDID is part of the HDMI protocols to determine capability of a sink device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the EDID to determine the capabilities of the sink device.
Regarding claims 11-20, see similar rejections as set forth above. 
Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that Gelissen fails to disclose or suggest at least "the image quality-related data inserted in at least one of a plurality of frames forming the scene" and "wherein the processor receives image quality-related data 
	In view of foregoing rejections and arguments, it is clearly that applicant fails to overcome the prior art rejection.  As a result, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422